Case: 15-10803   Document: 00513574543     Page: 1   Date Filed: 06/30/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                       FILED
                                                                    June 30, 2016
                                 No. 15-10803
                                                                    Lyle W. Cayce
                                                                         Clerk
JAY AUBREY ISAAC HOLLIS, Individually and as Trustee of the Jay
Aubrey Isaac Hollis Revocable Living Trust,

             Plaintiff – Appellant

v.

LORETTA E. LYNCH, Attorney General of the United States; THOMAS E.
BRANDON, Acting Director of the Bureau of Alcohol, Tobacco, Firearms, and
Explosives,

             Defendants - Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas


Before KING, SOUTHWICK, and HAYNES, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      This appeal concerns the constitutionality of a 1986 federal statute that
makes possession of a “machinegun” unlawful. Jay Aubrey Isaac Hollis, as
trustee of his own revocable trust, submitted an application to the Bureau of
Alcohol, Tobacco, Firearms and Explosives to manufacture a machinegun.
ATF denied his application pursuant to the 1986 statute. Hollis filed suit,
challenging the constitutionality of the 1986 statute.       The district court
dismissed the suit, holding that Hollis lacked standing, and, in the alternative,
that machineguns are not protected by the Second Amendment. We disagree
about standing, but we AFFIRM the district court’s judgment.
    Case: 15-10803      Document: 00513574543        Page: 2     Date Filed: 06/30/2016



                                    No. 15-10803
               FACTUAL AND PROCEDURAL BACKGROUND
      We begin by reviewing the statutory and regulatory background before
turning to the facts of this case. Two federal laws are relevant to this appeal,
the National Firearms Act of 1934 and the Gun Control Act of 1968. The
Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) administers both
laws. 28 C.F.R. § 0.130(a)(1)–(2).
      The    National     Firearms     Act     regulates   the     manufacturing      of
machineguns.      It defines a machinegun as “any weapon which shoots, is
designed to shoot, or can be readily restored to shoot, automatically more than
one shot, without manual reloading, by a single function of the trigger.” 26
U.S.C. § 5845(b). The National Firearms Act states that “[n]o person shall
make a firearm[1] unless he has (a) filed . . . a written application . . . to make
and register the firearm”; “(b) paid any tax payable”; “(c) identified the firearm
to be made”; “(d) identified himself in the application form”; and “(e) obtained
. . . approval” from the ATF “to make and register the firearm . . . .” Id. § 5822.
An application will “be denied if the making or possession of the firearm would
place the person making the firearm in violation of law.” Id. Whether a
machinegun may be made or registered thus depends on whether its possession
is prohibited by some other law.
      That prohibition arose in 1986 when Congress amended the Gun Control
Act of 1968 to make it “unlawful for any person to transfer or possess a
machinegun,” subject to certain exceptions for government entities and
machineguns lawfully possessed before 1986. 18 U.S.C. § 922(o). The Gun
Control Act’s definition of “machinegun” is the same as the one adopted in the
National Firearms Act. See id. § 922(a)(4). Finally, “[t]he term ‘person’ . . .



      1  The National Firearms Act’s definition of “firearm” includes a “machinegun.” 26
U.S.C. § 5845(a).
                                           2
     Case: 15-10803       Document: 00513574543         Page: 3     Date Filed: 06/30/2016



                                       No. 15-10803
include[s]    any     individual,     corporation,      company,      association,      firm,
partnership, society, or joint stock company.” Id. § 921(a)(1).
       Taken together, because the National Firearms Act states that no
application to manufacture a firearm may be granted if the possession of the
firearm would place the applicant in violation of federal law, and Section 922(o)
of the Gun Control Act makes possession of a machinegun illegal, no
application to make a machinegun may be approved.
       Against this statutory backdrop, we turn to the facts of this case. Jay
Aubrey Isaac Hollis established the Jay Aubrey Isaac Hollis Revocable Living
Trust (“Hollis Trust”), with himself as trustee. In May 2014, Hollis, in his
capacity as trustee, submitted ATF Form 5320.1 to the ATF to manufacture an
M-16 machinegun from AR-15 components. 2 On September 8, 2014, the ATF
approved Hollis’s application. Two days later, though, the ATF informed Hollis
his application was granted in error and revoked approval of the application.
The ATF then delivered a letter to Hollis acknowledging the mistake. The
letter explained the “ATF may not approve any private person’s application to
make and register a machinegun after May 19, 1986,” and any continued
possession of a machinegun would be a violation of the National Firearms Act.
       Hollis filed suit.     First, he claimed that Section 922(o), which bans
machineguns, violates the Second Amendment.                   Second, he claimed that
Congress exceeded its power under the Commerce Clause in enacting Section
922(o).    Third, he alleged the Government took his property, the M-16
machinegun, without due process of law. Fourth, he asserted the ATF has
approved other machinegun applications after 1986, and therefore, the ATF’s


       2   The M-16 is a rifle in service with the United States military. It is capable of
automatic fire, that is to say, firing more than one round per trigger-action. Because federal
law refers to such a weapon as a “machinegun,” we refer to the M-16 as a machinegun to
avoid confusion. The AR-15 is essentially a semi-automatic version of the M-16, that is to
say, it fires only one round per trigger-action.
                                              3
    Case: 15-10803      Document: 00513574543        Page: 4    Date Filed: 06/30/2016



                                    No. 15-10803
denial of his application was an equal protection violation. Fifth, he claimed
Section 922(o) does not prohibit an unincorporated trust from manufacturing
or possessing a machinegun.
      The Government moved to dismiss the case for lack of subject matter
jurisdiction and for failure to state a claim. Opposing the motion, Hollis also
requested, pursuant to Federal Rule of Civil Procedure 56(d), discovery in
order to ascertain whether the ATF had in fact approved machineguns since
1986. Finally, Hollis requested leave to amend his complaint if the district
court determined it lacked subject matter jurisdiction over the case.
      On August 7, 2015, the district court granted the motion to dismiss. As
to Hollis’s Second Amendment claim, the court determined that there was no
subject matter jurisdiction because Hollis lacked standing. It also concluded
that even if Hollis had standing, Hollis’s Second Amendment, Commerce
Clause, due process, equal protection, and statutory trust claims should be
dismissed for failure to state a claim. Finally, the district court ruled moot
Hollis’s request for discovery under Rule 56(d). Hollis timely appealed.


                                   DISCUSSION
      We address standing and whether Hollis should be allowed to amend in
Part I of our opinion. In Part II, we discuss the argument that Section 922(o)
does not explicitly bar a trust from possessing a machinegun. In Part III, we
analyze whether Section 922(o) infringes Hollis’s Second Amendment rights.
Finally, we explain in Part IV that Hollis has waived his equal protection
argument on appeal. 3




      3  Hollis has not briefed his Commerce Clause and due process claims; they are
therefore waived. See United States v. Cervantes, 706 F.3d 603, 609 n.1 (5th Cir. 2013).
                                           4
     Case: 15-10803    Document: 00513574543      Page: 5   Date Filed: 06/30/2016



                                  No. 15-10803
I.    Standing and Motion to Amend Complaint
      Federal courts have jurisdiction only over “cases” or “controversies.”
Raines v. Byrd, 521 U.S. 811, 818 (1997) (quoting U.S. CONST. art. III, § 2, cl.
1). One element of the case-or-controversy requirement is that Hollis must
have standing to sue. Id. “We review questions of standing de novo.” Time
Warner Cable, Inc. v. Hudson, 667 F.3d 630, 635 (5th Cir. 2012).
      “[S]tanding . . . focuses on whether the plaintiff is the proper party to
bring this suit . . . .” Raines, 521 U.S. at 818. For standing, Hollis must show:
(1) he suffered an injury in fact, which is a concrete and particularized invasion
of a legally protected interest; (2) the injury is traceable to the challenged
action of the Government; and (3) it is likely, rather than merely speculative,
the injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife,
504 U.S. 555, 560−61 (1992). When a suit, like this one, is “challenging the
legality of government action[,] . . . the nature and extent of facts that must be
. . . proved . . . in order to establish standing depends considerably upon
whether the plaintiff is himself an object of the action . . . . If he is, there is
ordinarily little question that the action . . . has caused him injury, and that a
judgment preventing . . . the action will redress it.” Id. at 561–62.
      The district court determined Hollis lacked standing to bring his Second
Amendment claim. It accepted that there was an injury, namely, being barred
from possessing a machinegun. Where Hollis failed was in satisfying prongs
two and three of the standing inquiry – traceability and redressability –
because a Texas statute also would bar Hollis’s claim even if Section 922(o)
were to fall away. Thus, Hollis’s injury would not be traceable to federal action
and would not be redressed by striking down Section 922(o).
      The Texas statute on which the district court relied is a criminal statute
that prohibits possession or manufacture of a machinegun:


                                        5
    Case: 15-10803     Document: 00513574543     Page: 6   Date Filed: 06/30/2016



                                  No. 15-10803
      (a) A person commits an offense if the person intentionally or
      knowingly possesses, manufactures, transports, repairs, or sells:
            (1) any of the following items, unless the item is registered
            in the National Firearms Registration and Transfer Record
            maintained by the Bureau of Alcohol, Tobacco, Firearms and
            Explosives . . . :
                  (A) an explosive weapon; [or]
                  (B) a machine gun.

TEX. PENAL CODE § 46.05(a)(1)(A)-(B).
      We disagree with the district court that the Texas statute moots the
federal claim. The rights embodied in the Second Amendment apply with
equal force to the states. See McDonald v. City of Chicago, 561 U.S. 742, 791
(2010).   Accordingly, if we were to hold Section 922(o), a federal law,
unconstitutional on Second Amendment grounds, it is likely that Section 46.05,
a state law, would also be unconstitutional.       Two of our prior cases are
illustrative. In one case, we upheld a federal law, which prohibits federally
licensed firearms dealers from selling handguns to persons under the age of
21, against a Second Amendment challenge. National Rifle Ass’n of Am., Inc.
v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 188 (5th
Cir. 2012) (“NRA I”). In the second case, we upheld a Texas law, which
prohibits those between the ages of 18 and 20 from carrying handguns in
public, against a Second Amendment challenge because we were bound by our
decision in NRA I. National Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338,
342 (5th Cir. 2013) (“NRA II”). NRA I and NRA II demonstrate that in Second
Amendment cases, the fates of federal and state laws are intertwined.
      Moreover, a judgment in favor of Hollis on his Second Amendment
challenge would also likely put him in compliance under Texas law, erasing it
as a separate bar. If Hollis were to prevail in this case, the likely effect would
be approval of Hollis’s application to make a machinegun, which would satisfy
the Texas requirement that lawful possession of a machinegun is dependent
                                        6
      Case: 15-10803      Document: 00513574543     Page: 7    Date Filed: 06/30/2016



                                     No. 15-10803
on being “registered in the National Firearms Registration and Transfer
Record . . . .” TEX. PENAL CODE § 46.05(a)(1). Hollis has standing.
       Because Hollis has standing, his arguments as to amending his
complaint to achieve standing are moot.


II.    Statutory Argument
       Our review of a district court’s interpretation of a statute is de novo.
Teemac v. Henderson, 298 F.3d 452, 456 (5th Cir. 2002). The Gun Control Act
makes it “unlawful for any person to transfer or possess a machinegun.” 18
U.S.C. § 922(o)(1). As defined in the Gun Control Act, the “term ‘person’ . . .
include[s]   any       individual,   corporation,   company,     association,   firm,
partnership, society, or joint stock company.” Id. § 921(a)(1) (emphasis added).
       Hollis contends that it is not he, personally, who would make and possess
the machinegun but rather the Hollis Trust. Hollis argues that Section 922(o)
only bars “persons” from making and possessing such weapons, and the
relevant definition of persons does not include a trust. Therefore, because it is
the Hollis Trust, with Hollis as trustee acting on its behalf, that desires to
manufacture and possess the machinegun, Section 922(o) does not apply.
       This argument strains common sense and misunderstands trust law.
Historically, “a trust was not considered a distinct legal entity[;]” it was “a
‘fiduciary relationship’ between multiple people.”        Americold Realty Tr. v.
ConAgra Foods, Inc., 136 S. Ct. 1012, 1016 (2016). While in some jurisdictions
trusts have a separate legal existence, Texas is not one of those. According to
Hollis’s complaint, the Hollis Trust “is created and existing under the laws of
the State of Texas.” Under Texas law, “[t]he term ‘trust’ refers not to a separate
legal entity but rather to the fiduciary relationship governing the trustee with
respect to the trust property.” Ray Malooly Tr. v. Juhl, 186 S.W.3d 568, 570


                                           7
       Case: 15-10803   Document: 00513574543     Page: 8   Date Filed: 06/30/2016



                                   No. 15-10803
(Tex. 2006). Indeed, the “Texas Trust Code[] explicitly defines a trust as a
relationship rather than a legal entity.” Id.
        In Texas, a “trustee is vested with legal title and right of possession of
the trust property but holds it for the benefit of the beneficiaries, who are
vested with equitable title to the trust property.” Faulkner v. Bost, 137 S.W.3d
254, 258–59 (Tex. App.—Tyler 2004, no pet.) (emphasis added). Thus, Hollis,
a person, would in fact possess the machinegun even if he is a trustee. A trust
cannot possess anything as it is not an entity under Texas law. Hollis is subject
to Section 922(o)’s ban on possessing a machinegun.
        In addition, the relevant definition of “person” uses the term “include,”
signifying a non-exhaustive list. 18 U.S.C. § 921(a)(1). The statutory use of a
non-exhaustive list of illustrative examples does not exclude items not
expressly specified. Halliburton, Inc. v. Admin. Review Bd., 771 F.3d 254, 264
(5th Cir. 2014). Thus, even when a trust is a separate legal entity that can
possess property, it may well be included in the definition of “person.”


III.    Second Amendment
        Hollis argues that Section 922(o) is unconstitutional because it infringes
his Second Amendment rights. The constitutionality of statutes is reviewed de
novo. NRA I, 700 F.3d at 192. We begin by explaining Second Amendment
jurisprudence and laying out our analytic approach to such cases before
discussing the present claim.


        A. Second Amendment Jurisprudence
        The Second Amendment provides: “A well regulated Militia, being
necessary to the security of a free State, the right of the people to keep and
bear Arms, shall not be infringed.” U.S. CONST. amend. II.


                                         8
    Case: 15-10803       Document: 00513574543   Page: 9   Date Filed: 06/30/2016



                                  No. 15-10803
      The Supreme Court has explored the meaning of the Second Amendment
in depth. See District of Columbia v. Heller, 554 U.S. 570 (2008). In Heller,
the plaintiff challenged a D.C. law that almost totally banned private handgun
ownership. Id. at 574. In striking down the law, the Court held that the
Second Amendment codified a pre-existing individual right to keep and bear
arms. Id. at 592. Important to our analysis is the Supreme Court’s explanation
of why the Second Amendment guarantees such an individual right.
      The Court held that the first clause of the Second Amendment, which
deals with the militia, is prefatory and not a limitation on the amendment
itself. The second clause is the “operative” one. Id. at 577. While the Second
Amendment was no doubt concerned with the effectiveness of militias, “[t]he
prefatory clause does not suggest that preserving the militia was the only
reason” for the Second Amendment. Id. at 599. Instead, its main purpose was
to “guarantee the individual right to possess and carry weapons in case of
confrontation,” which Heller later clarified to mean “an individual right to bear
arms for defensive purposes.” Id. at 592, 602. Indeed, in a subsequent case,
the Court confirmed that “self-defense is the central component” of the Second
Amendment. McDonald, 561 U.S. at 767. Heller went on to hold that because
the Second Amendment is about the defense of “hearth and home,” and because
“the American people have considered the handgun to be the quintessential
self-defense weapon[,] . . . a complete prohibition of their use” is invalid. 554
U.S. at 635, 629. Heller’s reach goes beyond handguns, though, because “the
Second Amendment extends, prima facie, to all instruments that constitute
bearable arms, even those that were not in existence at the time of the
founding.” Id. at 582.
      While Heller recognized the right of individual Americans to keep and
bear arms, it also recognized that “[l]ike most rights, the right secured by the
Second Amendment is not unlimited.” Id. at 626. The Court then gave a non-
                                        9
    Case: 15-10803    Document: 00513574543       Page: 10   Date Filed: 06/30/2016



                                  No. 15-10803
exhaustive list of “longstanding prohibitions on the possession of firearms” that
are “presumptively lawful” and pass muster under Heller:
      [N]othing in our opinion should be taken to cast doubt on
      longstanding prohibitions on the possession of firearms by felons
      and the mentally ill, or laws forbidding the carrying of firearms in
      sensitive places such as schools and government buildings, or laws
      imposing conditions and qualifications on the commercial sale of
      arms.

Id. at 626−27 & n.26. While these longstanding and presumptively lawful
measures are one set of limitations, Heller recognized “another important
limitation on the right to keep and carry arms.” Id. at 627. That limitation
comes from United States v. Miller, 307 U.S. 174 (1939), a case that
represented the Supreme Court’s only analysis of the Second Amendment in
the 20th Century. Heller, 554 U.S. at 621; see generally Brian L. Frye, The
Peculiar Story of United States v. Miller, 3 N.Y.U. J.L. & LIBERTY 48 (2008).
      In Miller, the defendants were arrested for, among other things,
transporting an unregistered sawed-off shotgun and thereby violating the
National Firearms Act. 307 U.S. at 175. Miller upheld the National Firearms
Act against a Second Amendment challenge, concluding that
      [i]n the absence of any evidence tending to show that possession or
      use of a [sawed-off shotgun] . . . has some reasonable relationship
      to the preservation or efficiency of a well regulated militia, we
      cannot say that the Second Amendment [protects] such an
      instrument. Certainly it is not within judicial notice that this
      weapon is any part of the ordinary military equipment or that its
      use could contribute to the common defense.

Id. at 178 (quotation marks omitted). Relying on this passage, Hollis argues
that “if evidence is presented . . . [that] an item is part of the ordinary military
equipment, then it is protected by the Second Amendment.” Because an “M-
16 is the quintessential militia-styled arm for the modern day,” Hollis argues
he has a Second Amendment right to possess one.

                                        10
    Case: 15-10803    Document: 00513574543      Page: 11   Date Filed: 06/30/2016



                                  No. 15-10803
      Heller soundly rejected this interpretation of Miller.          Particularly
relevant for us, Heller referred to machineguns as the quintessential example
of why that reading is wrong:
      Read in isolation, Miller’s phrase “part of ordinary military
      equipment” could mean that only those weapons useful in warfare
      are protected. That would be a startling reading of the opinion,
      since it would mean that the National Firearms Act’s restrictions
      on machineguns . . . might be unconstitutional, machineguns being
      useful in warfare in 1939.

Heller, 554 U.S. at 624. The Court held that Miller “must be read in tandem”
with what was a “traditional militia,” which was “a pool of men bringing arms
in common use at the time for lawful purposes like self-defense.” Id. (quotation
marks omitted). The weapons brought to militia duty were “the sorts of lawful
weapons that they possessed at home.” Id. at 627. As a result, Heller read
“Miller to say only that the Second Amendment does not protect those weapons
not typically possessed by law-abiding citizens for lawful purposes, such as
short-barreled shotguns.” Id. at 625.
      Heller, therefore, distinguished between two classes of weapons: (1)
those that are useful in the militia or military, and (2) those that are “possessed
at home” and are in “common use at the time for lawful purposes like self-
defense.” See id. at 621−27 (quotation marks omitted). The individual right
protected by the Second Amendment applies only to the second category of
weapons, though that category at times may overlap with the first. The Second
Amendment does not create a right to possess a weapon solely because the
weapon may be used in or is useful for militia or military service.
      We find further support for this restriction in Heller’s discussion about
what Miller meant by weapons that were in “common use at the time”:
      We think that limitation is fairly supported by the historical
      tradition of prohibiting the carrying of “dangerous and unusual
      weapons.” It may be objected that if weapons that are most useful
                                        11
    Case: 15-10803    Document: 00513574543      Page: 12   Date Filed: 06/30/2016



                                  No. 15-10803
      in military service – M-16 rifles and the like – may be banned, then
      the Second Amendment right is completely detached from the
      prefatory clause. But as we have said, the conception of the militia
      at the time of the Second Amendment’s ratification was the body
      of all citizens capable of military service, who would bring the sorts
      of lawful weapons that they possessed at home to militia duty.

Id. at 627 (citation omitted). The Court acknowledged that an effective militia
today, i.e., the National Guard, likely requires “sophisticated arms that are
highly unusual in society at large.” Id. Still, even though “the degree of fit
between the prefatory clause and the protected right” has changed, the
interpretation of the Second Amendment is still tied to weapons in common
use for protection of hearth and home. Id. at 627–28. We glean the following
principles from what we just discussed.
      First, protected weapons are “those in common use at the time.” See id.
at 627 (quotation marks omitted). If a weapon is dangerous and unusual, it is
not in common use and not protected by the Second Amendment.
      Second, Heller took it as a given that M-16s are dangerous and unusual
weapons and not protected by the Second Amendment. Indeed, Justice Breyer
wrote in his dissent: “The majority says that [the] Amendment protects those
weapons ‘typically possessed by law-abiding citizens for lawful purposes.’ . . .
This definition conveniently excludes machineguns, but permits handguns . . .
.” Id. at 720 (Breyer, J., dissenting) (emphasis added).
      Third, the Court recognized the divergence of these two classes of
weapons. “In the colonial and revolutionary war era . . . weapons used by
militiamen and weapons used in defense of person and home were one and the
same.” Id. at 624−25. Today, though, ordinary military weaponry is far more
advanced than the weapons typically found at home and used for defense. A
state’s “militia, to be as effective as militias in the 18th century, would require
sophisticated arms that are highly unusual in society at large.” Id. at 627.

                                        12
   Case: 15-10803    Document: 00513574543      Page: 13   Date Filed: 06/30/2016



                                 No. 15-10803
Even so, the fact that a modern day militia, constituted with persons bringing
weapons from home in common use, would be ineffective “against modern-day
bombers and tanks,” “cannot change our interpretation of the right.” Id. at
627−28. Thus, to state again, Heller rejected a functionalist interpretation of
the Second Amendment premised on the effectiveness of militia service.
      Another recent decision confirms our analysis.          At issue was a
Massachusetts law that banned stun guns. Caetano v. Massachusetts, 136 S.
Ct. 1027 (2016). The Supreme Judicial Court of Massachusetts upheld the law
against a Second Amendment challenge, in part because it “found ‘nothing in
the record to suggest that [stun guns] are readily adaptable to use in the
military.’” Id. at 1028. The Court vacated the Massachusetts court’s opinion,
explaining that “Heller rejected the proposition that only those weapons useful
in warfare are protected.” Id. (quotation marks omitted). Caetano reaffirmed
that whether a weapon has a nexus to military utility is not the test as to
whether that weapon receives Second Amendment protection.
      In summary, the Second Amendment protects an individual right to keep
and bear arms in defense of hearth and home. Two restrictions limit that right.
The first concerns “longstanding” and “presumptively lawful regulatory
measures.” Heller, 554 U.S. at 626−27 & n.26. The second focuses on the types
of arms that enjoy protection. The Second Amendment protects the class of
weapons that enable “citizens to use them for the core lawful purpose of self-
defense . . . .” Id. at 630.   Therefore, because “[t]he Second Amendment
protects an individual right to possess a firearm unconnected with service in a
militia,” whether a weapon is effective in a militia is not the relevant inquiry
for determining whether that weapon is protected under the Second
Amendment. Id. at 577. We now turn to our analytic framework.




                                      13
   Case: 15-10803     Document: 00513574543      Page: 14    Date Filed: 06/30/2016



                                  No. 15-10803
      B. Framework for Analyzing Second Amendment Claims
      After Heller, we adopted a two-step inquiry for analyzing laws that might
impact the Second Amendment. First, we “determine whether the challenged
law impinges upon a right protected by the Second Amendment . . . .” NRA I,
700 F.3d at 194. If it does not, the “law passes constitutional muster,” but if it
does, we proceed to “the second step[, which] is to determine whether to apply
intermediate or strict scrutiny to the law, and then to determine whether the
law survives the proper level of scrutiny.” Id. at 194−95.
      In NRA I, we held that the first Heller restriction, “longstanding,
presumptively lawful regulatory measure[s],” “would likely fall outside the
ambit of the Second Amendment; that is, such a measure would likely be
upheld at step one of our framework.” 700 F.3d at 196. NRA I, however, did
not have occasion to consider the second Heller restriction, that the
constitutional right applies only to weapons that are “in common use at the
time” and “possessed at home” for “lawful purposes like self-defense.” Heller,
554 U.S. at 624, 627.     We see no need to distinguish between these two
restrictions, however, and therefore hold that a law that regulates a class of
weapons that are not in common use will be upheld at step one.


      C. Analysis
      Taking step one of our inquiry, we examine “whether the conduct at issue
falls within the scope of the Second Amendment right.” NRA I, 700 F.3d at
194. Here, the conduct is the keeping and bearing of an M-16 machinegun.
“[T]he Second Amendment extends, prima facie, to all instruments that
constitute bearable arms, even those that were not in existence at the time of
the founding.” Heller, 554 U.S. at 582. There is no prima facie case, though,
when the weapon is not one “in common use at the time,” “possessed at home,”
and for “lawful purposes like self-defense.” Id. at 627, 624. Further, a firearm
                                       14
   Case: 15-10803    Document: 00513574543      Page: 15   Date Filed: 06/30/2016



                                 No. 15-10803
is not “in common use” if it is “dangerous and unusual.” Id. at 627. As
explained above, both the Heller majority and dissent identified the M-16 to be
a dangerous and unusual weapon.
      Hollis counters that Heller in no way affected Miller’s statement “that if
evidence is presented [that a weapon] is part of the ordinary military
equipment, then it is protected by the Second Amendment.” As explained
above in our examination of the Second Amendment, this statement is patently
incorrect. Heller refuted this interpretation of Miller, stating that such an
interpretation would be “startling.” Id. at 624. Indeed, under Hollis’s theory
of Miller, the only limitation on what arms can be owned would be those
weapons not “part of the ordinary soldier’s equipment.” Fortunately, that
theory has already been refuted as to grenades, which presumably are
standard issue to soldiers but may lawfully be barred from private ownership.
See Staples v. United States, 511 U.S. 600, 608–12 (1994).
      Hollis next argues that the Second Amendment is what protects “the
Right of the People to alter or abolish” a government that becomes destructive
of the people’s rights.   Hollis seeks equality between the people and the
Government so that those seeking to abolish the government will have a fair
chance.   But self-defense, not revolution, “is the central component of the
Second Amendment.” McDonald, 561 U.S. at 767 (quotation marks omitted).
      Hollis then argues that Heller’s dangerous and unusual test refers not to
the characteristics of a class of weapons but the manner in which weapons are
used. Heller, though, said “that the sorts of weapons protected [are] those in
common use at the time . . . [and] that [this] limitation is fairly supported by
the historical tradition of prohibiting the carrying of dangerous and unusual
weapons.” 554 U.S. at 627 (emphasis added) (quotation marks and citation
omitted). Thus, Hollis’s argument is tantamount to asking us to overrule the
Supreme Court. Indeed, Hollis in a Rule 28(j) letter cites to an online paper
                                      15
   Case: 15-10803    Document: 00513574543     Page: 16   Date Filed: 06/30/2016



                                No. 15-10803
that advances his view that dangerous and unusual refers only to the manner
in which weapons are used.       Daniel R. Page, Dangerous and Unusual
Misdirection: A Look at the Common Law Tradition of Prohibiting Going
Armed with Dangerous and Unusual Weapons to the Terror of the People, as
Cited in District of Columbia v. Heller (last rev’d June 28, 2011),
http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1859395.     But that very
paper acknowledged this “inaccurate definition of ‘dangerous and unusual
weapons’ [was] embraced in Heller . . . .” Id. at 32. We leave changes in
Supreme Court caselaw to the Supreme Court.
      Finally, amici argue that to the extent we rely on these passages from
Heller, they are dicta. Amici may well be right as to some of the statements.
Still, we are generally bound by Supreme Court dicta, especially when it is
“recent and detailed.” Gearlds v. Entergy Servs., Inc., 709 F.3d 448, 452 (5th
Cir. 2013). These relevant passages from Heller are recent and detailed.
      We conclude that these passages from Heller directly apply to the claims
Hollis advances. Still, it is appropriate to undertake an independent inquiry
as to whether machineguns are protected by the Second Amendment because
these passages are dicta. We do so below.


            1. Machineguns and “Dangerousness”
      In cases pre-dating Heller, we stated that machineguns are “dangerous”
weapons. In one case, we held that the unlawful possession of a machinegun
in violation of Section 922(o) was a crime of violence because it “constitutes
conduct that presents a serious risk of physical injury to another” due to the
“inherently dangerous nature of machine guns.” United States v. Golding, 332
F.3d 838, 840 (5th Cir. 2003). In another case, we put machineguns and
pipebombs in the same category, noting that both were “primarily weapons of


                                     16
    Case: 15-10803       Document: 00513574543          Page: 17     Date Filed: 06/30/2016



                                       No. 15-10803
war and have no appropriate sporting use or use for personal protection.”
United States v. Jennings, 195 F.3d 795, 799 n.4 (5th Cir. 1999).
       While     these    precedents     addressed      whether      machineguns        were
dangerous for the purposes of a sentence enhancement and not for the purposes
of the Second Amendment, they are persuasive to our analysis. Moreover,
every one of our sister circuits that have addressed this issue have agreed that
machineguns are dangerous and unusual weapons for the purposes of the
Second Amendment. 4           Finally, the Supreme Court has held that the
machinegun is of “quasi-suspect character,” in the same category as hand-
grenades, and that these weapons generally fall “outside those categories [of
weapons that have] traditionally . . . been widely accepted as lawful
possessions . . . .” Staples, 511 U.S. at 612. We therefore conclude that
machineguns are dangerous weapons.


               2. Machineguns and “Unusualness”
       Heller concluded that handguns are “the most popular weapon chosen by
Americans for self-defense in the home” and are therefore not unusual. 554
U.S. at 629. Every post-Heller case to grapple with whether a weapon is
“popular” enough to be considered “in common use” has relied on statistical
data of some form, creating a consensus that “common use is an objective and
largely statistical inquiry.” New York State Rifle & Pistol Ass’n v. Cuomo, 804
F.3d 242, 256 (2d Cir. 2015) (quotation marks omitted).                  Still, “what line




       4  See United States v. One (1) Palmetto State Armory PA-15 Machinegun
Receiver/Frame, Unknown Caliber Serial No. LW001804, No. 15-2859, 2016 WL 2893670, at
*7 (3d. Cir. May 18, 2016); Kolbe v. Hogan, 813 F.3d 160, 177, reh’g en banc granted, 636 F.
App’x 880 (4th Cir. Mar. 4, 2016); New York State Rifle & Pistol Ass’n v. Cuomo, 804 F.3d
242, 256 (2d Cir. 2015); Friedman v. City of Highland Park, 784 F.3d 406, 408 (7th Cir. 2015);
United States v. Henry, 688 F.3d 637, 639–40 (9th Cir. 2012); United States v. Allen, 630 F.3d
762, 766 (8th Cir. 2011); Hamblen v. United States, 591 F.3d 471, 472, 474 (6th Cir. 2009).
                                             17
   Case: 15-10803     Document: 00513574543      Page: 18   Date Filed: 06/30/2016



                                  No. 15-10803
separates ‘common’ from ‘uncommon’ ownership is something the Court did not
say.” Friedman v. City of Highland Park, 784 F.3d 406, 409 (7th Cir. 2015).
As a result, courts have differed in the statistics used and methodological
approaches adopted.
      Some courts have taken the view that the total number of a particular
weapon is the relevant inquiry. The Second Circuit determined that “large-
capacity magazines” are in common use solely because of their high absolute
number: 50 million. Cuomo, 804 F.3d at 255. Other courts have relied on
proportions and percentages. The Fourth Circuit found that AR-15s are in
common use because they accounted for “5.5 percent of all firearms, and 14.4
percent of all rifles produced in the [United States] . . . .” Kolbe v. Hogan, 813
F.3d 160, 174, reh’g en banc granted, 636 F. App’x 880 (4th Cir. Mar. 4, 2016).
The Seventh Circuit, though, held the opposite when it determined that AR-
15s are not in common use because only “9% of the nation’s firearms owners
have assault weapons.” Friedman, 784 F.3d at 409. These cases indicate there
is considerable variety across the circuits as to what the relevant statistic is
and what threshold is sufficient for a showing of common use.
      More recently, two Supreme Court justices observed that the “relevant
statistic” involves the counting of jurisdictions. In addressing whether stun
guns are in common use, Justice Alito, joined by Justice Thomas, implied that
the number of states that allow or bar a particular weapon is important:
       [T]he number of Tasers and stun guns is dwarfed by the number
      of firearms. This observation may be true, but it is beside the
      point. . . . The more relevant statistic is that [200,000] . . . stun
      guns have been sold to private citizens, who it appears may
      lawfully possess them in 45 States. . . . While less popular than
      handguns, stun guns are widely owned and accepted as a
      legitimate means of self-defense across the country.

Caetano, 136 S. Ct. at 1032–33 (citations and quotation marks omitted). These
two justices suggested that the 200,000 absolute number, plus that 45 states
                                     18
    Case: 15-10803     Document: 00513574543       Page: 19    Date Filed: 06/30/2016



                                    No. 15-10803
have “accepted [stun guns] as a legitimate means of self-defense,” was enough
to determine that the stun gun is in common use. Id.
      This wide variety in methodological approaches suggest that these
statistics – raw number, percentage and proportion, jurisdiction-counting –
identify potentially relevant data for the common use inquiry. For purposes of
the present case, we conclude it does not matter which set of numbers we adopt.
None of them allow a conclusion that a machinegun is a usual weapon.
      As for raw numbers, an ATF report provided by Hollis indicates that
there are 175,977 pre-1986 civilian-owned machineguns in existence. This
number is far below the 50 million large-capacity magazines the Second Circuit
held was sufficient for a showing of common use. Cuomo, 804 F.3d at 255. It
is also below the “more than 8 million AR- and AK-platform semi-automatic
rifles” “manufactured in or imported into the United States” the Fourth Circuit
held was sufficient for a showing of common use. Kolbe, 813 F.3d at 174. 5 We
also note that Kolbe, which is the only opinion striking down a law that banned
AR-15 style “assault rifle[s],” has been vacated for rehearing en banc. Kolbe v.
Hogan, 636 F. App’x 880 (4th Cir. 2016). Three other circuits have upheld
similar bans. Cuomo, 804 F.3d at 269; Friedman, 784 F.3d 412; Heller v.
District of Columbia, 670 F.3d 1244, 1264 (D.C. Cir. 2011).
      Hollis, in another Rule 28(j) letter, relies on Justice Alito’s Caetano
concurrence, arguing that because the number of machineguns in existence is
similar to the number of stun guns, machineguns are also in common use. But
as explained above, Justice Alito did not think the absolute number by itself
was sufficient. Rather, he thought the number was sufficient when paired with
the statistic that stun guns may be lawfully possessed in 45 states. The same



      5 While we used Kolbe above as an example of an opinion that undertook percentage
or proportionality analysis, Kolbe also looked at raw numbers.
                                          19
    Case: 15-10803       Document: 00513574543         Page: 20     Date Filed: 06/30/2016



                                      No. 15-10803
showing cannot be made for machineguns. Twelve states and the District of
Columbia entirely ban machineguns even if the weapon is legal under the Gun
Control Act. 6 An additional 22 states, like Texas in the present case, ban
machineguns unless the weapon is legal under federal law. 7 Thus, 34 states
and the District of Columbia prohibit possessing machineguns. Only 16 states
have no such prohibition, but even some of these states have some sort of
restriction affecting or limiting machinegun possession. 8
       Percentage analysis may also be relevant. There is, though, no evidence
in the record regarding the total number of machineguns produced or
manufactured, or the total number of private citizens that own guns or rifles.
Thus, we do not undertake such an analysis. Suffice it to say that had we run
such an analysis, the results would be unfavorable for Hollis. In our discussion
of AR-15s, we noted that other circuits determined that over 8 million AR-15s
are in existence. If we were to run the same calculations these other circuits
did, but with 176,000 instead of 8 million, the percentages would be quite low.



       6See CAL. PENAL CODE § 32625; D.C. CODE ANN. § 22-4514; FLA. STAT. § 790.221; 720
ILL. COMP. STAT. 5/24-1; IOWA CODE § 724.1; LA. STAT. § 40:1752; MASS. GEN. LAWS ch. 140, §
131; MINN. STAT. § 609.67; N.J. STAT. § 2C:39; N.Y. PENAL LAW § 265.02; OHIO REV. CODE §
2923; 11 R.I. GEN. LAWS § 47-8; WIS. STAT. § 941.26.
       7See ALASKA STAT. § 11.61.200; ARIZ. REV. STAT. ANN. §§ 13-3101, 13-3102; COLO. REV.
STAT. § 18-12-102; DEL. CODE tit. 11, § 1444; GA. CODE ANN. §§ 16-11-122–16-11-124; IND.
CODE §§ 35-47-5–35-47-8; KAN. STAT. ANN. §§ 21-6301–21-6302; ME. STAT. tit. 17-A, §§ 1051–
1052; MICH. COMP. LAWS § 750.224; MO. REV. STAT. § 571.020.1; NEB. REV. STAT. § 28-1203;
NEV. REV. STAT. § 202.350; N.C. GEN. STAT. § 14-409; N.D. CENT. CODE § 62.1-05-01; OR. REV.
STAT. § 166.272; 18 PA. CONS. STAT. § 908; S.C. CODE ANN. §§ 16-23-230–16-23-250; S.D.
CODIFIED LAWS §§ 22-1-2(8), 22-14-6(2); TENN. CODE § 39-17-1302; TEX. PENAL CODE § 46.05;
WASH. REV. CODE § 9.41.190; W. VA. CODE § 61-7-9.
       8 For example, it is legal to possess a machinegun in Montana only when use is not for
an offensive or aggressive purpose. See MONT. CODE ANN. §§ 45-8-302–45-8-307. Other
states having machinegun laws similar to that of Montana are Virginia, see VA. CODE ANN.
§§ 18.2-288–18.2-296, Arkansas, see ARK. CODE ANN. §§ 5-73-202–5-73-205, and Connecticut,
see CONN. GEN. STAT. § 53-202. The states having no restrictions on the possession of
machineguns are Alabama, Hawaii, Idaho, Kentucky, Maryland, Mississippi, New
Hampshire, New Mexico, Oklahoma, Utah, Vermont, and Wyoming.
                                             20
      Case: 15-10803   Document: 00513574543      Page: 21   Date Filed: 06/30/2016



                                   No. 15-10803
        Our summary reveals that irrespective of the metric used, Hollis does
not have the numbers to support his claims.
        Hollis and amici make one more argument.         They claim the reason
machineguns are not more popular is because they have been banned. This
exact point was made by Justice Breyer in his dissent in Heller. Justice Breyer
said that the majority’s common use test would mean that
        [I]f Congress and the States lift restrictions on the possession and
        use of machineguns, and people buy machineguns . . . the Court
        will have to reverse course and find that the Second
        Amendment does, in fact, protect the individual self-defense-
        related right to possess a machinegun. On the majority’s
        reasoning, if tomorrow someone invents a particularly useful,
        highly dangerous self-defense weapon, Congress and the States
        had better ban it immediately, for once it becomes popular
        Congress will no longer possess the constitutional authority to do
        so. . . . There is no basis for believing that the Framers intended
        such circular reasoning.
554 U.S. at 720–21 (Breyer, J., dissenting).       This argument was made in
dissent, though, illustrating that it was considered by the Heller majority and
rejected.   This argument was insufficient to carry the day in Heller and
accordingly must fail here too.
        Machineguns are dangerous and unusual and therefore not in common
use. They do not receive Second Amendment protection, so we uphold Section
922(o) at step one of our framework.


IV.     Equal Protection and Rule 56(d)
        Hollis’s equal protection claim is barely presented in his appellate
briefing. The term “equal protection” appears only once in the body of Hollis’s
opening brief. That lone mention is a reference to the procedural history of the
case as opposed to an explanation of the claim. Indeed, there is no argument
in Hollis’s opening brief as to equal protection. A “passing reference to his
                                        21
   Case: 15-10803     Document: 00513574543      Page: 22   Date Filed: 06/30/2016



                                  No. 15-10803
equal protection claim . . . is insufficient to prevent . . . waiver.” Jin Choi v.
Univ. of Tex. Health Sci. Ctr., 633 F. App’x 214, 215 n.1 (5th Cir. 2015). Hollis,
addressing the waiver argument in his reply brief, states that his “Equal
Protection argument is subsumed in his Second Amendment argument.” Reply
briefs cannot be used to raise new arguments.          Benefit Recovery, Inc. v.
Donelon, 521 F.3d 326, 329 (5th Cir. 2008). Perhaps Hollis should consider
that any necessary Equal Protection analysis is subsumed in our discussion of
the Second Amendment.
      Hollis also requested discovery under Rule 56(d) to, presumably, make
out his equal protection argument. We review the district court’s denial of a
motion for discovery pursuant to Rule 56(d) for abuse of discretion. American
Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013).
Discovery under Rule 56(d) is permitted to oppose a motion for summary
judgment. The district court ruled on the Government’s motion to dismiss
under Rules 12(b)(1) and 12(b)(6). Therefore, Rule 56(d) is inapplicable.
      Finally, Hollis filed a motion for judicial notice of an approved post-May
19, 1986 application, i.e., approval after Congress banned possession of
machineguns in 1986, to manufacture a machinegun. The motion is DENIED.


                                       ***
      We restate our determinations.         Hollis has standing, rendering his
arguments regarding amending his complaint moot.            Trusts are “persons”
within the Gun Control Act, and machineguns are not protected arms under
the Second Amendment. We AFFIRM on these grounds. Hollis has not briefed
his other arguments, and they are therefore WAIVED.            We AFFIRM the
district court’s denial of discovery under Rule 56(d). Finally, Hollis’s motion
for judicial notice is DENIED as MOOT.


                                       22